EXHIBIT 10.3.1

EXECUTION COPY

Syncora Holdings Ltd.
1221 Avenue of the Americas
New York, NY 10020

As of October 30, 2008

PERSONAL & CONFIDENTIAL
BY HAND DELIVERY

Edward B. Hubbard
c/o Syncora Holdings Ltd.
1221 Avenue of the Americas
New York, NY 10020

Dear Ed:

     This letter agreement (the “Agreement”) is intended to memorialize our
mutual agreements and understandings with respect to your continued employment
with Syncora Holdings Ltd (the “Company”), effective as of October 31, 2008 (the
“Effective Date”).

     1. Termination of Employment Agreement. On the Effective Date, the Amended
and Restated Employment Agreement, dated as of August 27, 2008, between you and
the Company (the “Employment Agreement”) will terminate in its entirety without
further right, liability or obligation on the part of you or the Company or any
of its affiliates, except as expressly provided herein.

     2. Change in Status. On the Effective Date, your title and position with
the Company shall change from President and Chief Operating Officer of Syncora
Guarantee Inc. (“SGI”) to Chief Remediation Strategist of the Company. During
the period of your employment hereunder, you will report directly to the Acting
Chief Executive Officer and you will have such duties and responsibilities
related to your position, including but not limited to the remediation of SGI’s
portfolio, and such other related activities as reasonably requested by the
Board of Directors of the Company.

     3. Term. The term of your employment pursuant to this Agreement shall
commence on the Effective Date and continue until December 31, 2008 or, if the
Company provides you written notice prior to December 15, 2008, such term shall
continue until January 31, 2009 (whichever date is applicable, the “Expiration
Date”), unless earlier terminated as provided in Section 5 hereof. (the “Term”).
Upon termination of your employment for any reason, the Term shall expire.

--------------------------------------------------------------------------------



     4. Compensation and Benefits. It is recognized that under the terms of your
Employment Agreement, the change in your title and status described in paragraph
2 above constitutes a material breach of the Employment Agreement entitling you
to terminate your employment pursuant to Section 8(d)(iv) thereof and to receive
the severance pay and benefits set forth in Section 8(d)(ii) thereof (the
“Termination Right”).

(a) In consideration of your agreement not to exercise the Termination Right and
to continue to perform services for the Company during the current restructuring
period, the Company will pay you, within ten days following the Effective Date,
a cash lump sum payment of $853,125. You agree that upon receipt of such payment
you irrevocably waive and forfeit any further right or entitlement to any
deferred cash and retention awards previously granted to you.

(b) During the Term, you will continue to receive your base salary at an annual
rate of $375,000, payable in accordance with the Company’s regular pay
practices.

(c) During the Term, you will continue to be eligible to participate in all
employee retirement, pension, welfare, travel and entertainments expense
reimbursement and executive fringe benefit plans, programs and arrangements, of
the Company as are in effect from time to time and in which similarly situated
senior executives are eligible to participate on the same terms as such other
similarly situated senior executives.

     5. Termination of Services. In the event of your termination of employment
other than other than (i) by the Company for Cause (as defined in the Employment
Agreement) or (ii) by you (such voluntary termination not to include your death
or disability), you will be entitled to be paid a lump sum cash payment of
$853,125 (the “Payment”), with such payment to be made 10 days after your
termination date (the “Payment Date”), so long as, prior to the Payment Date,
you have executed the attached Release and it has become irrevocable. If you
remain employed with the Company through the Expiration Date, your employment
will end on the Expiration Date and the Payment will be paid to you within 10
days after the Expiration Date, so long as you execute the Release within seven
(7) days after the Expiration Date and it has become irrevocable. In addition,
upon your termination of employment other than (i) by the Company for Cause (as
defined in the Employment Agreement) or (ii) if prior to the Expiration Date, by
you (such voluntary termination not to include your death or disability), for a
period of 24 months (six months in the case of your termination due to death or
disability) following the expiration of the Term (or, if earlier, until the date
you become eligible to receive medical benefits from a new employer), you and
your

--------------------------------------------------------------------------------



immediate family members will be entitled to coverage under the Company’s
medical benefit plan on a fully insured basis, at the Company-subsidized premium
rate in effect at such time. Further, upon your termination of employment for
any reason, you will be entitled to the following payments and/or benefits:

(a) Your vested accrued benefits under the employee benefit programs of the
Company, in accordance with the applicable terms and provisions of such programs
and subject to the rules of Internal Revenue Code Section 409A; and

(b) Payment of any earned but unpaid base salary as of the expiration of the
Term, and, reimbursement of any unreimbursed business expenses properly incurred
in connection with the Company’s expense reimbursement policy and any accrued
but unused vacation. Such amounts will be paid within 60 days following the
expiration of the Term.

     6. Survival of Certain Provisions in Employment Agreement. Notwithstanding
the termination of the Employment Agreement, the parties acknowledge the
following provisions of the Employment Agreement shall survive and be applicable
during and/or following the Term in accordance with their current terms,
conditions and limitations: Section 9 (Excise Tax Payments), Section 11
(Noncompetition and Nonsolicitation), Section 12 (Confidentiality), Section 14
(Subsidiary Services and Guarantee), Section 17 (Indemnification), Section 18
(Settlement of Disputes) and Section 26 (Section 409A). For avoidance of doubt,
Section 11 of the Employment Agreement shall continue in effect until the first
anniversary following your termination of employment, whenever occurring.

     7. Execution of General Release. On expiration of the Term, you agree to
execute the General Release and Covenant Not to Sue attached hereto as Exhibit A
(the “Release”). For avoidance of doubt, the parties acknowledge and agree that
the Release does not waive or release (a) any rights under this Agreement, (b)
any right to claim benefits under employee benefit plans (including welfare
benefit, qualified and nonqualified retirement and equity-related plans, (c) any
right of indemnification as to advancement of legal fees (including without
limitation indemnification, legal defense and related rights under the Company’s
and any other Released Parties’ (as defined in the Release) certificate of
incorporation, by-laws any other such organic documents, any other plan or
agreement or at law, or (d) any rights under directors and officers’ liability
insurance policies.

     8. Cooperation. Following your termination of employment, you agree, at the
Company’s request, to provide information to the Company and its counsel in
connection with any lawsuit or regulatory investigation pending at the time of
your termination or which may later arise and which relates to your employment
with the Company, or to events or information about which you are aware as a
result of such employment. The

--------------------------------------------------------------------------------



Company shall pay all reasonable out-of-pocket expenses incurred by you and
pre-approved by the Company in connection therewith and, unless agreed
otherwise, compensate you at a rate of $50.00 per hour for time expended, with a
minimum of one hour for any time expended on a single day. Such compensation
shall not apply if you are giving testimony under oath.

     9. Withholding. Any payment to be made to you hereunder shall be subject to
withholding for all federal, state and local taxes required to be withheld there
from.

     10. Successors; Binding Agreement. The Company will require any successor
to all or substantially all of the business and/or assets of the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
by an assumption agreement in form and substance reasonably satisfactory to you,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no
succession had taken place. This Agreement and all your rights hereunder shall
inure to the benefit of and be enforceable by your personal or legal
representatives, heirs, distributees and permitted assigns.

     11. No Assignments. This Agreement is personal to each of the parties
hereto and no party hereto may assign or delegate any of its rights or
obligations hereunder without first obtaining the written consent of the other
party.

     12. Notices. All notices, requests, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand, (ii) mailed, certified or registered mail, return receipt requested,
with postage prepaid, (iii) sent by next-day or overnight mail or delivery, or
(iv) sent by fax, as follows:

  A. If to the Company, to:       Syncora Holdings Ltd.     1221 Avenue of the
Americas     New York, NY 10020     Attn: Corporate Secretary     Phone: (212)
478 3400     Fax: (212) 478 3587     B. If to you, to the home address most
recently contained in the Company’s records.


and to such other or additional person or persons as each party shall have
designated to the other party in writing by like notice.

     13. Entire Agreement. Effective as of the Effective Date, this Agreement
constitutes the entire agreement among the parties hereto with respect to the
subject

--------------------------------------------------------------------------------



matter hereof, and supersedes all undertakings and agreements, whether oral or
in writing, previously entered into by the parties with respect thereto. Except
as expressly provided herein, all prior correspondence and proposals, including,
without limitation, the Employment Agreement, and all offers, promises,
representations, understandings, arrangements and agreements relating to such
subject matter (including but not limited to those made to or with Consultant by
any other person) are superseded hereby except to the extent provided herein.

     14. Amendments. No amendments or additions to this Agreement shall be
binding unless in writing and signed by each party, except as herein otherwise
provided.

     15. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

     16. Payment from Trust. You acknowledge and agree that the Company may
satisfy one or more of its obligations to make payments to you hereunder by
causing such payments to be made from the Syncora Guarantee Services Inc.
Employee Trust (the “Trust”). You agree that any such payment made by the Trust
shall fully satisfy and discharge the Company’s obligation to make such payment
to you hereunder (but only to the extent of such payment).

     17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

[signature page follows]

--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

    SYNCORA HOLDINGS LTD.           By:
/s/ Susan Comparato
    Name: Susan Comparato     Title: Acting CEO & President             EDWARD
B. HUBBARD                     By: /s/ Edward B. Hubbard             GUARANTORS:
          SYNCORA HOLDINGS US INC           By: /s/ Susan Comparato     Name:
Susan Comparato     Title: Secretary             SYNCORA GUARANTEE SERVICES    
INC.           By: /s/ Susan Comparato     Name: Susan Comparato     Title:
Secretary


--------------------------------------------------------------------------------



General Release and Covenant Not to Sue

     1. General Release of Claims. In consideration for the payments and
benefits paid to you under that certain Agreement, signed by you and Syncora
Holdings Ltd. (the “Company”), dated October 30, 2008 (the “Agreement”), you
hereby release and forever discharge the Company and any and all of its
affiliates, predecessors, successors, assigns, and their respective officers,
directors, administrators and employees (the “Released Parties”) of and from all
actions, claims, liabilities, demands and causes of action, known or unknown,
fixed or contingent, in law or equity, included but not limited to those arising
under the Civil Rights Act of 1964, the Reconstruction Era Civil Rights Act, the
Age Discrimination in Employment Act of 1967 (“ADEA”), the Consultant Retirement
Income Security Act of 1974, The Americans with Disabilities Act, The Family and
Medical Leave Act of 1993, The New York State Human Rights Law Section 196 ET
SEQ., the New York City Administrative Code, as amended, and any and all other
federal, state, and local laws, rules and regulations prohibiting, without
limitation, discrimination in employment, tortuous or wrongful discharge, breach
of an express or implied contract, breach of a covenant of good faith and fair
dealing, negligent or intentional infliction of emotional distress, defamation,
misrepresentation or fraud, which you ever had, now have or hereafter can, shall
or may have for, upon or by reason of any matter, cause or thing, up to and
including the day on which you sign this Agreement (the “Claims”); provided,
however, that you are not waiving (a) any rights under the Agreement, (b) any
right to claim benefits under employee benefit plans (including welfare benefit,
retirement and (except as set forth in the Agreement) equity-related plans), (c)
any right of indemnification (including indemnification, legal defense and
related rights under the Company’s certificate of incorporation, by-laws or
other such organic documents), or (d) any rights under directors and officers’
liability insurance policies.

     2. Effect of General Release; Limitations on General Release. You
understand that by signing this General Release you are prevented from filing,
commencing or maintaining any action, complaint, or proceeding with regard to
any of the claims released hereby. However, nothing in the General Release of
Claims above precludes you from filing a charge with an administrative agency or
from participating in an agency investigation. You are, however, waiving your
right to recover money in connection with any such charge or investigation. You
are also waiving your right to recover money in connection with a charge filed
by any other individual or by the Equal Employment Opportunity Commission or any
other federal or state agency.

     3. Covenant Not to Sue. In addition to waiving and releasing the claims and
rights covered by the General Release of Claims, you promise not to sue the
Company or any other Released Party in any forum on any claim which is covered
by (i.e., released under) the General Release of Claims. This covenant by you
not to sue is different from the General Release of Claims, which will provide
the Company a defense in the event

--------------------------------------------------------------------------------



you violate the General Release. If you violate this Covenant Not to Sue by
suing a Released Party, you may be liable to that party for monetary damages.
More specifically, if you sue a Released Party in violation of this Covenant Not
to Sue, you will be required to either: (1) pay that Released Party’s attorneys’
fees and other costs incurred as a result of having to defend against your suit;
or (2) alternatively, at the Released Party’s option, return to the Company all
of the severance pay provided to you under Section 8 of the Employment Agreement
and under the Agreement, except for one-hundred dollars ($100.00) . In the event
of such violation, the Company will also be excused from providing you any
remaining severance payments under Section 8 of the Employment Agreement and
under the Agreement. However, nothing in this Covenant Not to Sue or in any
other part of this Agreement prevents you from challenging the validity of this
Agreement under the ADEA.

     4. Knowing and Voluntary Decision to Sign. You further agree that no
statements, representations, promises, threats or suggestions have been made by
the Company or its representatives, officers, or employees to influence you to
sign this General Release except such statements as are expressly set forth
herein. You have signed this General Release upon reaching the considered
conclusion that it is best for you, and of your own free will, relying entirely
upon your own judgment, and the judgment of such lawyers and other personal
advisors who you have chosen to consult. You further acknowledge that you are
under no disability or impairment, which affects your decision to sign this
General Release.

     5. Time to Consider the Agreement. You have actually read this General
Release, and have had adequate time of at least 21 days to consider its terms
and effect, and to ask any questions that you may have of the legal or other
personal advisors of your own choosing. You may revoke this General Release
during the seven day period following its execution by providing written notice
of such revocation to the Company.

     6. Subsequent Facts. No fact, evidence, event or transaction currently
unknown to you but which may hereafter become known to you shall affect in any
way or manner the final and unconditional nature of this General Release.

[signature page follows]

8

--------------------------------------------------------------------------------



READ, ACCEPTED & AGREED   /s/ Edward B. Hubbard Edward B. Hubbard   1/30/09
Dated:


9

--------------------------------------------------------------------------------